Citation Nr: 0414233	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO decision.  

This appeal is being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The veteran contends that he was infected with hepatitis C 
during his period of service from June 1965 to June 1967.  He 
relates an incident during his period of service in Vietnam 
whereby he was exposed to the blood of a wounded soldier.  He 
believes that such exposure was the means by which he 
contracted hepatitis C.  

Post-service laboratory test results reflect that the veteran 
is reactive for the hepatitis C virus.  A VA outpatient 
record that indicates that the veteran was being evaluated 
for hepatitis C include note that he was a Vietnam veteran, 
who was not involved in combat nor wounded or a medic.  In 
regard to risk factors for hepatitis C, it was noted that the 
veteran was negative for tattoos, piercings, acupuncture, 
transfusions, dialysis, and hemophilia, but that he was 
positive for intravenous drug abuse while in service.   

Based on the above, the onset and etiology of the veteran's 
hepatitis C remains unclear.  The veteranhas not been 
afforded a VA examination in connection with his current 
claim.  VA's assistance includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Thus, remand to obtain an examination opinion as to the 
etiology of hepatitis C is indicated in this appeal.  Prior 
to the examination, the RO should obtain any additional 
pertinent treatment records indicated by the veteran, to 
include records of treatment or evaluation by VA.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for complaints referable to 
hepatitis C.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records for 
association with the claims file, to 
include updated VA outpatient treatment 
records. 

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to determine the etiology of 
hepatitis C.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be accomplished.  The examiner is 
requested to (a) elicit from the veteran 
a history of all complaints, treatment, 
and risk factors referable to hepatitis C 
infection; (b) furnish a diagnosis of any 
existing disability due to hepatitis C, 
and (c) render an opinion as to the 
likely date of onset and etiology of the 
hepatitis C infection.  With respect to 
the latter, the examiner is requested to 
state whether it is more likely than not 
or less likely than not that hepatitis C 
was incurred during the veteran's period 
of active service from June 1965 to June 
1967.  A complete rationale for all 
opinions expressed should be provided, 
with a discussion of all in-service and 
post-service potential risk factors.  

3.  The RO should then review the claims 
file and ensure that the completed 
examination report is responsive to the 
questions asked on remand and otherwise 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A is fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159.

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for 
hepatitis C, based on a review of the 
entire evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


